Citation Nr: 1543842	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claim for an initial compensable evaluation for bilateral hearing loss, adjudicated herein, has been readjudicated by the RO since the issuance of the February 2013 statement of the case, but a supplemental statement of the case has not been issued.  See 38 C.F.R. § 19.31.  However,
the additional evidence received since the February 2013 statement of the case  was, in fact, considered by the RO in an April 2015 rating decision.  While the readjudication of the claim was conducted in a rating decision rather than a supplemental statement of the case, the additional evidence was clearly considered by the RO in the first instance.  The Veteran is not prejudiced because he was notified of the RO's consideration of the evidence and readjudication of his claim  in a rating decision rather than a supplemental statement of the case.  Reasons and bases were provided in the rating decision, and the pertinent regulations were adequately provided in the February 2013 statement of the case.  A remand of the claim for an initial compensable evaluation for bilateral hearing loss solely to transpose the information from the April 2015 rating decision into the format of a supplemental statement of the case would only delay a decision of this claim and would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546   (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Accordingly, the Board will proceed with adjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss has been manifested by, at worst, Level I hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports, and lay statements.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Veteran is seeking an initial compensable evaluation for bilateral hearing loss, service connection for which was granted in April 2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

Treatment records do not document treatment for hearing loss.  The only audiometric findings for rating purposes of record are those obtained in the VA examination reports discussed below.

The Veteran has received two VA examinations during the claim period, neither      of which document compensable hearing loss.  The VA audiogram conducted          in conjunction with the January 2010 VA examination report showed puretone thresholds of 15, 10, 15, and 45 decibels in the right ear, and 20, 20, 35, and 70 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 21 decibels in the right ear and 36 decibels in    the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.

The audiogram conducted during the Veteran's March 2015 examination yields similar results for rating purposes.  That audiogram showed puretone thresholds    of 25, 20, 25, and 55 decibels in the right ear and 20, 25, 45, and 80 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 31 decibels in the right ear and 43 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Applying the results to Table VI again yields a finding of Level I hearing loss in both ears and, once again, a noncompensable rating is assigned under Table VII.   

In short, although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty understanding speech in noisy environments, the assignment of disability ratings  for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the March 2015 and January 2010 VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of  greater disability than currently shown by the evidence.  Thus, his disability   picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

Finally, the Veteran has not asserted that his hearing loss has rendered him unemployable, nor does the evidence suggest such.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.  





ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied


REMAND

The Board finds that additional development is necessary for the claim for service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes.

During a November 2009 examination, the VA examiner opined that the Veteran's current hypertension is not a complication of diabetes, because the onset of hypertension was preceded by diabetes, with no evidence of nephropathy.  The examiner listed the date of onset of diabetes as approximately 2008, and the date of diagnosis of hypertension as "years prior to the diagnosis of [diabetes mellitus]."  However, a private surgical clearance report from February 2007 lists diabetes mellitus as a medical problem.  She also opined that the Veteran's hypertension      is not worsened or increased by his diabetes, but provided no rationale for that opinion.  Based on the foregoing, the Board finds that an additional opinion is needed prior to adjudication of this claim.

VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015). 

Additionally, the record indicates that the Veteran receives treatment for hypertension from a private cardiologist.  On remand, updated private treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for hypertension since April 2009, to include Dr. Mendizabel.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  

2. After the above has been completed to the extent possible, send the claims file to a VA physician for procurement of an addendum opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file,        the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's hypertension was caused by his service-connected diabetes?  Please explain why or why not.


(b) If not caused by his service-connected diabetes, is it at least as likely as not that the Veteran's hypertension is permanently worsened beyond natural progression (aggravated) by his service-connected diabetes?  If the examiner finds that the Veteran's hypertension was aggravated by his service-connected diabetes, the examiner should attempt to determine the baseline level of hypertension prior to aggravation by the diabetes.

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


